In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Schack, J.), dated January 3, 2006, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff established his prima facie entitlement to summary judgment on the issue of liability by presenting proof that the defendant Jessica Verona proceeded into the intersection and failed to yield the right of way to his vehicle in violation of Vehicle and Traffic Law § 1142 (a) (see McNamara v Fishkowitz, 18 AD3d 721 [2005]). In opposition, the defendants failed to raise a triable issue of fact as to the plaintiff’s comparative negligence.
The defendant’s remaining contentions are without merit. Florio, J.P, Mastro, Rivera and Spolzino, JJ., concur.